      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 1 of 12




 1   M. William Judnich (Bar No. 035931)
     Enabled Law Group
 2   P.O. Box 4523
     Missoula, MT 59806
 3   Tel: (406) 493-1084
      Email: mj@enabledlawgroup.com
 4   Attorney for Plaintiff
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                           FOR THE DISTRICT OF ARIZONA
 9
10                                                 Cause No.
     ROBERT WILLIAMS,
11
                         Plaintiff,
12                                                 COMPLAINT FOR DECLARATORY
                       -vs-                        AND INJUNCTIVE RELIEF
13
     PREMIER MOTORS AZ L.L.C.; and                 [Americans with Disabilities Act]
14   BAKKEN COMMERCE CENTER
15
     L.L.C., individually.

16
                         Defendants.

17
18
             COMES NOW, Plaintiff, ROBERT WILLIAMS (hereinafter the
19
     “Plaintiff”), through undersigned counsel, hereby files this Complaint and brings
20
21   claims against Premier Motors AZ, an Arizona Limited Liability Company, and
22
     Bakken Commerce Center, an Arizona Limited Liability Company, (hereinafter,
23
24   collectively the “Defendants”), for injunctive relief, attorney’s fees and costs

25   (including, but not limited to, court costs and expert fees), pursuant to 42 U.S.C.
26
     §12181, et. seq., commonly referred to as the “AMERICANS WITH
27
     DISABILITIES ACT” or “ADA” and alleges:

       Page | - 1 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 2 of 12




 1                               JURISDICTION AND PARTIES
 2
             1.       This is an action for declaratory and injunctive relief pursuant to Title
 3
 4   III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter
 5   referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.
 6
     §1331 and §1343.
 7
 8           2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 in
 9
     that all events and procedures giving rise to this Complaint occurred in this judicial
10
     district.
11
12           3.       At the time of Plaintiff’s personal visit to Defendants’ public
13
     accommodation, prior to instituting he instant action, Robert Williams (hereinafter
14
15   referred to as “Plaintiff”), was a resident of the State of Arizona, and suffered from

16   what constitutes a “qualified disability” under the Americans with Disabilities Act
17
     of 1990, and used a wheelchair for mobility due to this disability. Plaintiff is a
18
19   quadriplegic. He is required to traverse with a motorized wheelchair and is
20   substantially limited to performing one or more major life activities including, but
21
     not limited to walking, standing, grasping and maneuvering.
22
23           4.       The Plaintiff personally visited, on or about February 3, 2021
24
     Defendants’ premises open to the public, but was denied full and equal access to,
25
     and full and equal enjoyment of the facilities, services, goods, privileges and
26
27   accommodations offered to others without disabilities; because of his disability


       Page | - 2 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 3 of 12




 1   requirements. Plaintiff lives in Maricopa County, Arizona and travels in the
 2
     surrounding areas near Defendants’ facilities on a regular basis.
 3
 4           5.       Upon information and belief Bakken Commerce Center, LLC, an
 5   Arizona Limited Liability Company or Corporation, is the lessor and/or owner
 6
     operator of the real property and/or premises that are the subject of this lawsuit,
 7
 8   located at 2225 W. Mountain View Road, Suite 1, in Phoenix, Arizona.
 9
             6.       Upon information and belief, Premier Motors AZ LLC, an Arizona
10
     Limited Liability Company or Corporation located at 2225 W. Mountain View
11
12   Road, Suite 1, in Phoenix, Arizona is the lessee, operator and/or tenant of the real
13
     property (the “Subject Facility”). Each Defendant own, leases, leases to, or operates
14
15   a place of public accommodation as defined by the ADA and the regulations

16   implementing the ADA, 28 CFR §36.201(a) and §36.104.
17
18
19                    COUNT I – VIOLATIONS OF THE AMERICANS WITH
                                  DISABILITIES ACT
20
21           7.       On or about July 26, 1990, Congress enacted the Americans with
22
     Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were
23
     provided one and a half years from enactment of the statute to implement all its
24
25   requirements. The effective date of the Title III of the ADA was January 26, 1992.
26
     42 U.S.C. §12181; 20 C.F.R. §36.508(a).
27



       Page | - 3 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 4 of 12




 1           8.       Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject
 2
     Facility and real property in this case is a place of public accommodation under the
 3
 4   ADA in that they are establishments which provide goods and services to the public.
 5           9.       Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building
 6
     and/or premises which is the subject of this action is a public accommodation
 7
 8   covered by the ADA and which must be in compliance therewith as of the date of
 9
     the Plaintiff’s visit.
10
             10.      The Plaintiff is informed and believes, and therefore alleges, that the
11
12   Subject Facility has begun operations and/or undergone remodeling, repairs and/or
13
     alterations since January 26, 1990 and more specifically on or after March 15, 2012
14
15   as it pertains to 28 C.F.R. § 36.406.

16           11.      Defendants have discriminated under the ADA, and continue to
17
     discriminate, against the Plaintiff, and others who are similarly situated, by denying
18
19   full and equal access to, and full and equal enjoyment of, goods, services, facilities,
20   privileges, advantages and/or accommodations at Defendants’ Subject Facilities in
21
     derogation of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C. §12182 et.
22
23   seq., and by failing to remove architectural barriers pertaining to the Plaintiff’s
24
     disability pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily
25
     achievable.
26
27



       Page | - 4 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 5 of 12




 1           12.      The Plaintiff has been unable to, and continues to be unable to, enjoy
 2
     full and equal safe access to, and the benefits of, all accommodations and services
 3
 4   offered at Defendants’ Subject Facilities. Prior to the filing of this lawsuit, the
 5   Plaintiff visited the subject properties and was denied full and safe access to all the
 6
     benefits, accommodations and services of the Defendants. Prior to the filing of this
 7
 8   lawsuit, Plaintiff, personally visited Premier Motors AZ located at 2225 W.
 9
     Mountain View Road, Suite 1, in Phoenix, Arizona, with the intention of accessing
10
     Defendants’ business and facilities, but was denied full and safe access to the
11
12   facilities due to the inactions of removing applicable barriers. Plaintiff intends to
13
     return to the Defendant’s premises and public accommodation upon the premises
14
15   being made ADA compliant for access, but is currently deterred from returning due

16   to these barriers. As such, Plaintiff is likely to be subjected to reencountering
17
     continuing discrimination at the premises unless it is made readily accessible to and
18
19   usable by individuals with disabilities to the extent required under the ADA,
20   including the removal of the architectural barrier which remain at the premises.
21
             13.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,
22
23   the Department of Justice, Office of the Attorney General, promulgated Federal
24
     Regulations to implement the requirements of the ADA, known as the Americans
25
     with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.
26
27   Part 36. Defendants facilities do not comply with these Guidelines.


       Page | - 5 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 6 of 12




 1           14.      The Defendants’ premises are in violation of 42 U.S.C. §12182 et. seq.,
 2
     the ADA and 28 C.F.R. §36.302 et. seq., and has and is discriminating against the
 3
 4   Plaintiff. The Plaintiff was deterred from encountering every non-compliant barrier
 5   at the premises due to the nature of encountering some barriers that denied the
 6
     Plaintiff’s full and equal access and enjoyment of the facility. Therefore, the
 7
 8   Plaintiff encountered the following specific barriers to access that include but are
 9
     not limited to the following, but also retains standing to allege non-compliance for
10
     any barrier not encountered by the Plaintiff at the premises related to the Plaintiff’s
11
12   specific disability requirements under Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047
13
     (9th Cir. 2008):
14
15                                        VIOLATIONS

16           15(a). Failure to provide ADA compliant parking stall on the shortest
17
     accessible route to the building, in violation of 2010 ADAS Section 208.3.1 and/or
18
19   1991 ADA Standards for Accessible Design. The premises failed to have any van
20   accessible parking stalls on the shortest accessible route to allow Plaintiff van
21
     accessible parking which Plaintiff requires as Plaintiff utilizes a wheelchair due to
22
23   the Plaintiff’s disability and such handicapped accessible parking stalls are
24
     necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity
25
     with the requirements for such architecture.
26
27



       Page | - 6 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 7 of 12




 1           15(b). Failure to provide ADA compliant accessible route that does not
 2
     provide abrupt changes in elevation greater than ¼ inch, in violation of 2010 ADAS
 3
 4   Section 303.2 and 303.3 and/or 1991 ADA Standards for Accessible Design. The
 5   premises failed to have any compliant accessible routes due to changes in elevation
 6
     Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability
 7
 8   and such handicapped accessible parking stalls are necessary. Said barrier is
 9
     covered by the A.D.A. guidelines and is in nonconformity with the requirements
10
     for such architecture.
11
12           15(c). Failure to provide ADA compliant ramp handrails, in violation of 2010
13
     ADAS Section 505.10.1 and/or 1991 ADA Standards for Accessible Design. The
14
15   premises failed to have compliant ramp handrails as required as Plaintiff utilizes a

16   wheelchair due to the Plaintiff’s disability and such handicapped accessible parking
17
     stalls are necessary. Said barrier is covered by the A.D.A. guidelines and is in
18
19   nonconformity with the requirements for such architecture.
20           15(d). Failure to provide ADA compliant entrance door landing, in violation
21
     of 2010 ADAS Section 404.2.4.1 and/or 1991 ADA Standards for Accessible
22
23   Design. The premises failed to have compliant entrance door landing as Plaintiff
24
     utilizes a wheelchair due to the Plaintiff’s disability and such handicapped
25
     accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
26
27   guidelines and is in nonconformity with the requirements for such architecture.


       Page | - 7 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 8 of 12




 1           15(e). Failure to provide ADA compliant entrance door threshold, in
 2
     violation of 2010 ADAS Section 404.2.5 and/or 1991 ADA Standards for
 3
 4   Accessible Design. The premises failed to have compliant entrance door threshold
 5   as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such
 6
     handicapped accessible parking stalls are necessary. Said barrier is covered by the
 7
 8   A.D.A. guidelines and is in nonconformity with the requirements for such
 9
     architecture.
10
             15(f). Failure to provide ADA compliant entrance door hardware, in
11
12   violation of 2010 ADAS Section 309.4 and/or 1991 ADA Standards for Accessible
13
     Design. The premises failed to have compliant entrance door hardware as Plaintiff
14
15   utilizes a wheelchair due to the Plaintiff’s disability and such handicapped

16   accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
17
     guidelines and is in nonconformity with the requirements for such architecture.
18
19           15(g). Failure to provide ADA compliant ramps for changes in level greater
20   than ½ inch in violation of 2010 ADAS Section 303.4 and/or 1991 ADA Standards
21
     for Accessible Design. The premises failed to have any ramps to access the door
22
23   entrance, and instead had only stairs with changes in level greater than ½ inch for
24
     wheelchair access as Plaintiff utilizes a wheelchair for mobility. Said barrier is
25
     covered by the A.D.A. guidelines and is in nonconformity with the requirements
26
27   for such architecture.


       Page | - 8 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 9 of 12




 1           15(h). Failure to provide ADA compliant accessible route from accessible
 2
     parking spaces to the accessible building entrance, in violation of 2010 ADAS
 3
 4   Section 206.2.1 and/or 1991 ADA Standards for Accessible Design. The premises
 5   failed to have any compliant accessible routes due to changes in elevation Plaintiff
 6
     requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such
 7
 8   handicapped accessible parking stalls are necessary. Said barrier is covered by the
 9
     A.D.A. guidelines and is in nonconformity with the requirements for such
10
     architecture.
11
12           16.      The above-referenced barriers will likely cause a repeated real injury
13
     in fact in a similar way if not remedied when the Plaintiff frequents this property
14
15   again as described previously. Each of these barriers interfered with the Plaintiff’s

16   full and equal enjoyment of the facility and deterred Plaintiff from encountering all
17
     applicable barriers at the premises by failing to allow Plaintiff the same access due
18
19   to the Plaintiff’s disability as those enjoy without disabilities.
20           17.      Upon information and belief, there are other current non-compliant
21
     barrier access violations of the ADA at Defendants’ premises, which may only be
22
23   discovered and properly identified once a full inspection of the premises is
24
     completed and identified due to Plaintiff being deterred from discovering each and
25
     every barrier as a result of encountering the above-listed violations which prohibited
26
27   wheelchair access.


       Page | - 9 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 10 of 12




 1           18.       As of the date of the filing of this suit, the readily achievable barriers
 2
     and other violations of the ADA still exist and have not been remedied or altered in
 3
 4   such a way as to effectuate compliance with the provisions of the ADA. The
 5   barriers to access at the premises, as described above, have severely diminished
 6
     Plaintiff’s ability to avail Plaintiff of the goods and services offered at the Subject
 7
 8   Facilities, and compromise Plaintiff’s safety.
 9
             19.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R.
10
     §36.304, the Defendants were required to make the Subject Facility, a place of
11
12   public accommodation, accessible to persons with disabilities since January 28,
13
     1992. To date, the Defendants have failed to comply with this mandate.
14
15           20.       The Plaintiff has been obligated to retain the undersigned counsel for

16   the filing and prosecution of this action. The Plaintiff is entitled to have his
17
     reasonable attorney’s fees, costs and expenses paid by the Defendants, pursuant to
18
19   42 U.S.C. §12205.
20           21.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority
21
     to grant the Plaintiff’s injunctive relief; including an order to alter the subject
22
23   facilities to make them readily accessible to, and useable by, individuals with
24
     disabilities to the extent required by the ADA and closing the subject facility until
25
     the requisite modifications are completed.
26
27



       Page | - 10 -
      Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 11 of 12




 1                                     PRAYER FOR RELIEF
 2
 3
 4           WHEREFORE, the Plaintiff hereby demands judgment against the
 5   Defendants and the Court declare that
 6
             A.        The subject premises and facilities violate Title III of the Americans
 7
 8                     with Disabilities Act;
 9
             B.        The Court enter an Order requiring the Defendants to alter their
10
                       facilities and amenities to make them accessible to and usable by
11
12                     individuals with disabilities to the full extent required by Title III of
13
                       the ADA;
14
15           C.        Any portions of the Defendant’s premises identified as being non-

16                     compliant under the ADA guidelines be enjoined from being open to
17
                       the public until such time that Defendants establish those areas are in
18
19                     full compliance with ADA requirements.
20           D.        The Court enter an Order directing the Defendants to evaluate and
21
                       neutralize their policies, practices and procedures toward persons with
22
23                     disabilities, for such reasonable time so as to allow the Defendants to
24
                       undertake and complete corrective procedures to the Subject Facility;
25
26
27



       Page | - 11 -
     Case 2:21-cv-00217-DWL Document 1 Filed 02/09/21 Page 12 of 12




 1          E.        The Court award reasonable attorney’s fees, all costs (including, but
 2
                      not limited to court costs and expert fees) and other expenses of suit,
 3
 4                    to the Plaintiff; and
 5          F.        The Court award such other and further relief as it deems necessary,
 6
                      just and proper.
 7
 8
 9
     DATED this 9 February 2021
10
                                                Respectfully submitted,
11
12
13
                                                /s/ M. William Judnich
                                                M. William Judnich
14                                              (Bar No. 035931)
15                                              Enabled Law Group
                                                P.O. Box 4523
16                                              Missoula, Montana 59806
17                                              Telephone: 406-493-1084
                                                Email: MJ@Enabledlawgroup.com
18
19
20
21
22
23
24
25
26
27



      Page | - 12 -
